Citation Nr: 0414030	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-32 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.

3.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1970, and again from November 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to service 
connection for a depressive disorder, a skin condition and 
hypertension, and granted entitlement to nonservice-connected 
pension benefits.  This matter also comes before the Board on 
appeal from a January 2001 rating decision of the same RO 
which granted entitlement to service connection for post-
traumatic stress disorder and assigned an initial rating of 
30 percent thereto.  It is important to note that in February 
2001, the veteran's representative advised the RO that due to 
the granting of compensation benefits for this psychiatric 
disorder, the veteran withdrew the claim of entitlement to 
service connection for depression.  As such, the issue of 
entitlement to service connection for depression is withdrawn 
pursuant to 38 C.F.R. Section 20.204 and the only issues 
before the Board are as set forth on the title page of this 
decision.  

In a September 2002 rating decision, the RO increased the 
initial rating for post-traumatic stress disorder to 50 
percent.  The veteran continued his appeal, seeking an even 
higher initial rating for his psychiatric disability.  The 
veteran also appealed the RO's September 2002 denial of 
entitlement to a total rating based on individual 
unemployability.

The veteran appeared before the Board in September 2003 and 
gave testimony regarding all issues on appeal.  He also 
asserted that he had submitted a claim of entitlement to 
service connection for Hepatitis C to the RO.  The claims 
folder does not contain any evidence of such a claim.  
Accordingly, this issue is referred to the RO for appropriate 
consideration.

A review of the entire claims folder reveals that all claims 
on appeal must be remanded for compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] and performance of 
additional development as discussed below.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 


REMAND

The record shows that the veteran submitted claims for 
entitlement to VA compensation benefits in June 1996.  He was 
notified by the RO in February 1997 that entitlement to 
service connection was denied for a depressive disorder, a 
skin disorder, and for hypertension.  The veteran promptly 
appealed the determination.  The RO granted entitlement to 
service connection for post-traumatic stress disorder in 
January 2001 and the veteran was notified that the initial 
disability rating assigned for his psychiatric disorder was 
30 percent.  The veteran again expressed his disagreement and 
his appeal continued.

In January 2002, the veteran submitted a claim of entitlement 
to a total disability rating based on individual 
unemployability.  In a September 2002 rating decision, the RO 
denied entitlement to a total rating, but assigned a 50 
percent initial rating for post-traumatic stress disorder.  
The veteran expressed his disagreement with both the denial 
of a total rating and the assignment of a 50 percent rating 
for post-traumatic stress disorder, asserting that he was 
totally unemployable as a result of his service-connected 
post-traumatic stress disorder and his diagnosed hypertension 
that he believed to have been caused by his post-traumatic 
stress disorder.

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

After a complete review of the veteran's claims folder, the 
Board finds that additional development is required in order 
to properly consider the issues here on appeal.  
Specifically, with respect to the veteran's claim of 
entitlement to service connection for hypertension, the Board 
finds that the opinions submitted by the veteran with respect 
to the possibility of the diagnosed hypertension being a 
result of post-traumatic stress disorder simply raise that 
scenario as a possibility and do not address the veteran's 
medical condition specifically.  In other words, saying that 
studies have documented that stress associated with 
hypertension could be related to post-traumatic stress 
disorder does not reach the level of certainty required for 
VA benefits to be granted, i.e., whether it is at least as 
likely as not that a service-connected disability caused 
another disability.  Although the record contains the opinion 
of a VA examiner dated in June 2001 that hypertension is not 
related to post-traumatic stress disorder, the Board finds 
this opinion insufficient because it is not supported by any 
rationale and includes a statement reflecting that the 
examiner did not review the service medical records even 
though it was noted that the file was reviewed.  Accordingly, 
the Board finds that this issue must be remanded so that a VA 
examination may be performed and a well-reasoned opinion may 
be rendered with respect to etiology.

As for the veteran's claim of entitlement to service 
connection for a skin disorder, the record does not contain a 
medical opinion as to the etiology of the claimed disability.  
Service medical records show treatment for small bumps on the 
arms and legs as well as possible urticaria.  The veteran 
credibly testified before the Board in September 2003 that he 
had been treated at VA facilities with ointment and cortisone 
shots periodically since his discharge from service, but his 
treatment records reflect mainly treatment for the residuals 
of a cerebrovascular accident, chronic hypertension, 
substance abuse and post-traumatic stress disorder.  As such, 
the Board finds that this issue must also be remanded so that 
a VA examination may be performed and an opinion may be 
rendered with respect to etiology.

As noted above, the veteran testified before the Board in 
September 2003.  At that time, he indicated that he had been 
discharged from a VA inpatient treatment program the day 
before the hearing.  Because the veteran asserts that he is 
unemployable because of symptoms of post-traumatic stress 
disorder, the records of the most recent hospitalization are 
essential to determining the level of severity of his 
psychiatric disability.  It is important to note that the 
veteran's treating physician submitted a statement dated in 
December 2001 that the veteran had been unable to work 
because of the residuals of a 1996 stroke and symptoms of 
post-traumatic stress disorder.  Nowhere in the claims 
folder, however, is there a medical opinion that the 
veteran's psychiatric disability alone causes the veteran to 
be unemployable.  In fact, most references to the veteran's 
employment include a statement that he has been unable to 
work since his cerebrovascular accident in 1996 and resulting 
left-sided hemiplegia.  Consequently, the Board finds that 
this matter must be remanded in order for the veteran to 
undergo additional VA examination to determine the severity 
of his psychiatric disability and the effect it has on his 
employability.  The examiner must be asked to render specific 
opinions and comment on the veteran's frequent periods of 
hospitalization for his service-connected disability as the 
VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical and "[a]n exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization...."  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Therefore, this matter is remanded for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.	The RO should request copies of all 
inpatient and outpatient treatment 
records from Dorn VAMC in Columbia, 
South Carolina, dated during 1977, and 
from East Orange VAMC in New Jersey 
and Lyons VAMC in Martinsburg, West 
Virginia from August 2002 until the 
present.

3.	After obtaining all updated treatment 
records, the RO should schedule the 
veteran for a VA examination to 
determine whether the currently 
diagnosed and treated hypertension is 
a result of service-connected post-
traumatic stress disorder.  The 
examiner should review the claims 
folder and specifically comment upon 
(a) the 118/78 blood pressure reading 
at the time of discharge from service 
and the lack of inservice diagnosis of 
hypertension, (2) the veteran's post-
service drug use as noted in inpatient 
and outpatient treatment records with 
respect to treatment for uncontrolled 
hypertension, and (3) the stress 
caused by chronic post-traumatic 
stress disorder.  The examiner should 
be requested to state whether it is as 
least as likely as not that the 
veteran's service-connected post-
traumatic stress disorder caused or 
materially contributed to the 
veteran's hypertension or whether it 
is as least as likely as not that 
hypertension is related to active 
service.  If it cannot be determined 
whether the veteran has hypertension 
that is related to active service or 
proximately due to or been chronically 
worsened by service-connected 
disability, without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report.

4.	The RO should also schedule the 
veteran for a dermatologic examination 
to determine the existence and 
etiology of his claimed skin disorder.  
The examiner should review the claims 
folder, including treatment records, 
and determine if any diagnosed skin 
disorder is a result of active service 
and/or exposure to herbicides during 
the service.  The examiner is 
requested to comment on the medical 
findings in the veteran's service 
medical records as well as any post-
service treatment records and render 
an opinion as to whether it is as 
least as likely as not that any 
currently diagnosed skin disability 
was incurred in or as a consequence of 
active service.  If it cannot be 
determined whether the veteran has a 
skin disability that is related to 
active service, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report.

5.	The RO should also schedule the 
veteran for a psychiatric examination 
to determine the severity of his post-
traumatic stress disorder.  The 
examiner should assign a Global 
Assessment of Functioning score and 
render an opinion as to whether the 
veteran is unemployable solely as a 
result of his psychiatric disability.  
The examiner should also be requested 
to comment on the severity of the 
veteran's disability since it was 
initially diagnosed based on his/her 
review of the claims folder, including 
inpatient and outpatient treatment 
records.

6.	The veteran is hereby notified that it 
is his responsibility to report for 
schedule examinations and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).   

7.	When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO.  
If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


